Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 1 of 29 Page ID #:1




 1   POMERANTZ LLP
     Jordan L. Lurie, State Bar No. 130013
 2
     jllurie@pomlaw.com
 3   Ari Y. Basser, State Bar No. 272618
     abasser@pomlaw.com
 4   1100 Glendon Avenue, 15th Floor
     Los Angeles, CA 90024
 5   Telephone: (310) 432-8492
 6
     THE LAW OFFICE OF ROBERT L. STARR
 7   Robert L. Starr, State Bar No. 183052
     robert@starrlaw.com
 8   23901 Calabasas Road, Suite 2072
     Calabasas, CA 91302
 9
     Attorneys for Plaintiff
10

11
                                 UNITED STATES DISTRICT COURT
12
                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13

14   BOBBY HARRIS, individually and on behalf       Case No.
     of all others similarly situated,
15                                                  CLASS ACTION
                        Plaintiff,
16                                                  COMPLAINT FOR:
                           vs.
17                                                  (1) VIOLATION OF CALIFORNIA
     NISSAN NORTH AMERICA, INC, and                     BUSINESS AND PROFESSIONS
18   DOES 1 through 10, inclusive,                      CODE, SECTION 17200, et seq.
19                     Defendants.                  (2) VIOLATION OF THE CONSUMERS
                                                        LEGAL REMEDIES ACT, CAL. CIV.
20                                                      CODE, SECTION 1770, et seq.
21

22                                                  JURY TRIAL DEMANDED
23

24

25

26
27

28


                                        CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 2 of 29 Page ID #:2




 1          Plaintiff Bobby Harris (“Plaintiff”), individually and on behalf of all other members of

 2   the public similarly situated, brings this action against Defendant Nissan North America, Inc.

 3   (“Defendant” or “Nissan”), upon information and belief, except as to his own actions, the

 4   investigation of his counsel, and the facts that are a matter of public record, and alleges as

 5   follows:

 6                                            INTRODUCTION

 7          1.      This class action arises out of Nissan’s failure to accurately and comprehensively

 8   identify the vehicle parts that should properly be classified as emissions warranty parts and

 9   high-cost emissions warranty parts under California’s emission control system warranty

10   requirements and covered under the emissions warranty for 7-years and 70,000 miles.

11          2.      Instead, in order to minimize Nissan’s warranty exposure, Nissan has unilaterally

12   limited the parts that should be covered under the emissions warranty, and has limited the parts

13   that are designated as high-cost emissions warranty parts, covered for 7-years and 70,000 miles,

14   including the parts specifically identified by Plaintiff.

15          3.      By not comprehensively identifying the parts that should be included as

16   emissions warranty parts and high-cost warranty parts, Nissan is able to limit the warranty

17   coverage for those parts.

18          4.      The fuel pump installed in the Class Vehicles is an emissions part and a high-cost

19   warranty part, as demonstrated below. Nissan has wrongfully failed to identify the fuel pump

20   installed in the Class Vehicles as an emissions part and as a high-cost emissions part.

21          5.      By this action, Plaintiff seeks reimbursement for, inter alia, all out of pocket

22   costs paid for repairs that should have been covered under the 7-year 70,000-mile and California

23   emissions warranty for the fuel pump, and an injunction to compel Nissan to properly identify

24   the fuel pump as both an emissions warranty part and a high-priced warranty part.

25                                            BACKGROUND

26          6.      For decades, Nissan has been in the business of importing and distributing Nissan

27   vehicles in the State of California, with the intent to sell Nissan vehicles to consumers in

28   California. As such, the Nissan vehicles have been subject to state and federal regulations


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 3 of 29 Page ID #:3




 1   regarding both emissions standards and regarding Nissan’s obligation to provide consumers

 2   with warranties relating to emissions parts.

 3          7.      Specifically, dating back over 20 years, California Code of Regulations, Title 13,

 4   Section 2035, et seq., entitled “Emission Control System Warranty Requirements for 1990 and

 5   Subsequent Model Year Passenger Car, Light-Trucks, and Medium-Duty Vehicles and Engines

 6   (“the CCR”) has required Nissan to identify to the California Air Resources Board (“CARB”)

 7   all vehicle parts that are “high-priced” “warranted parts,” and has required Nissan to provide a

 8   7-year 70,000-mile warranty to California consumers relating to all “high-priced” “warranted

 9   parts.” This provision is sometimes referred to as the “High-Cost Emissions-Related Parts

10   Warranty” or the “California Emission Control System Warranty.”

11          8.      The CCR very clearly defines the methodology that Nissan is required to use in

12   order to identify which parts should be covered as emissions parts, and which parts should be

13   covered by the 7-year 70,000-mile warranty.

14          9.      Pursuant CCR Section 2035, with regard to 1990 and subsequent model year

15   vehicles, a “warranted part” is defined as, “any part installed on a motor vehicle or motor

16   vehicle engine by the vehicle or engine manufacturer, or installed in a warranty repair, which

17   affects any regulated emission from a motor vehicle or engine which is subject to California

18   emission standards.”

19          10.     Furthermore, CCR Section 2037(b) states: “The manufacturer of each motor

20   vehicle or motor vehicle engine shall warrant to the ultimate purchaser and each subsequent

21   purchaser that the vehicle or engine is:

22          (1)     Designed, built, and equipped so as to conform with all applicable regulations

23                  adopted by the Air Resources Board pursuant to its authority in chapters 1 and 2,

24                  part 5, division 26 of the Health and Safety Code; and

25          (2)     Free from defects in materials and workmanship which cause the failure of a

26                  warranted part to be identical in all material respects to the part as described in

27                  the vehicle or engine manufacturer's application for certification, including any

28                  defect in materials or workmanship which would cause the vehicle's on-board


                                           CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 4 of 29 Page ID #:4




 1                  diagnostic malfunction indicator light to illuminate, for a period of three years or

 2                  50,000 miles, whichever first occurs; and

 3          (3)     Free from defects in materials and workmanship which cause the failure of a

 4                  warranted part described in section (c) below for seven years or 70,000 miles,

 5                  whichever first occurs.”

 6          11.     California Code of Regulations Section 2037(c) deals with “high-priced

 7   warranted parts” under the California Emission Control System Warranty and states:

 8          (1)     Each manufacturer shall identify in its application for certification the “high-

 9                  priced” warranted parts which are:

10                  (a)     For 1990 through 2007 model year vehicles: [i] included on the Board's

11                          “Emissions Warranty Parts List” as last amended February 22, 1985,

12                          incorporated herein by reference, and; [ii] have an individual replacement

13                          cost at the time of certification exceeding the cost limit defined in section

14                          (c)(3);

15                  (b)     For 2008 and subsequent model year vehicles: [i] subject to coverage as a

16                          warranted part in section (b)(2) above, and; [ii] have an individual

17                          replacement cost at the time of certification exceeding the cost limit

18                          defined in section (c)(3).

19          (2)     The replacement cost shall be the retail cost to a vehicle owner and include the

20                  cost of the part, labor, and standard diagnosis. The costs shall be those of the

21                  highest-cost metropolitan area of California.

22          (3)     The cost limit shall be calculated using the following equation:

23                          Cost limit {n)} = $300 x (CPI{n-2]}/ 118.3)

24                          Cost limit {n) is the cost limit for the applicable model year of the vehicle

25                          rounded to the nearest ten dollars.

26          12.     In summary, any part that either effects a vehicle’s emissions, or causes a

27   vehicle's on-board diagnostic malfunction indicator light to illuminate is, for the purpose of

28


                                           CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 5 of 29 Page ID #:5




 1   determining coverage under the CCR, considered a “warranted part.” If a part is a “warranted

 2   part,” the part shall have a 3-year 50,000-mile warranty.

 3          13.     However, if the part is a “high-priced” warranted part, as defined by 2037(c) of

 4   the CCR, the part, the labor cost of diagnosing the part failure, and the labor cost of replacing

 5   the part shall have a 7-year 70,000-mile emissions warranty pursuant to the High-Cost

 6   Emissions-Related Parts Warranty.

 7                                        NISSAN’S CONDUCT

 8          14.     At all times herein relevant, for each new motor vehicle intended to be

 9   distributed by Nissan in the State of California, at the time of distribution, Nissan has purported

10   to accurately notify CARB of the parts which should be covered as emissions related parts, also

11   known as warranted parts. Furthermore, at all times herein relevant, for each new motor vehicle

12   intended to be distributed by Nissan in the State of California, at the time of distribution, Nissan

13   has purported to accurately notify CARB of the parts which should be covered under the 7-year

14   70,000-mile California emissions warranty.

15          15.     At all times herein relevant, for each new vehicle intended to be distributed by

16   Nissan in the State of California, at the time of distribution, Nissan has purported to provide

17   accurate written warranty documents with the vehicle, which purport to accurately identify all of

18   the vehicle parts that are covered under the 3-year 50,000- mile California emissions warranty,

19   as well as the 7-year 70,000-mile California emissions warranty.

20          16.     Nissan has engaged in a systematic business practice of omitting from the Nissan

21   warranty booklet provided to owners and lessees at the time of sale or lease, and in resources

22   provided by Nissan to its dealerships both at the time of sale or lease and afterwards, all of the

23   parts that should be identified as emissions related warranty parts covered under the 3-year

24   50,000-mile warranty, and all of the “high-priced” warranted parts that should be covered under

25   the 7-year 70,000-mile California High-Cost Emissions-Related Parts Warranty. Nissan

26   classifies some of the parts as being covered by the 3-year 50,000-mile California emissions

27   warranty, and some of the “high-priced” warranted parts as being parts covered under the 7-year

28   70,000-mile California emissions warranty, but not all of the parts that should be covered either


                                           CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 6 of 29 Page ID #:6




 1   by the 3-year 50,000-mile California emissions warranty, or the 7-year 70,000-mile California

 2   emissions warranty.

 3          17.     Thereafter, when Nissan vehicles are presented by consumers to Nissan

 4   authorized repair facilities for repair, Nissan fails to provide coverage under the 3-year 50,000-

 5   mile California emissions warranty or the 7-year 70,000-mile California emissions warranty for

 6   all of the repairs that should be covered under said emissions warranties.

 7          18.     As a result, California consumers have to pay out of pocket for these repairs

 8   which, by operation of California law, should be paid for by Nissan.

 9          19.     Nissan engages in the alleged misconduct in order to reduce the amount of

10   money that Nissan has to pay out on warranty-related repairs and warranty claims.

11          20.     If Nissan properly identified all of the warranted parts and high-priced warranted

12   parts that should be correctly identified as such, then Nissan dealerships would properly provide

13   coverage for said emissions related parts and high-priced parts under warranty.

14          21.     The failure by Nissan to properly identify parts as warranted parts and “high-

15   priced” warranted parts under the CCR violates California Business and Professions Code

16   section 17200, et seq. (the “UCL”), and the California Consumers Legal Remedies Act, Cal.

17   Civ. Code Section 1750, et seq. (the “CLRA”), and is intended to minimize the amount of

18   money that Nissan has to pay out in warranty claims.

19          22.     Plaintiff and other consumers have suffered damage and lost money or property

20   as a result of Nissan’s wrongful conduct.

21          23.     Plaintiff’s theory does not depend on the premise that CARB was deceived by

22   the information that Nissan submitted, and Plaintiff is not accusing CARB of mismanagement

23   or blaming CARB for Nissan’s inaccuracy. Nissan alone is responsible for selecting and

24   identifying to CARB the parts that Nissan has unilaterally identified as warranted parts and

25   “high-cost emissions warranty parts” as part of its application for vehicle certification. That list

26   may be correct as far as it goes or as far as CARB may know. But, as Plaintiff alleges, the list is

27   incomplete, as evidenced by Plaintiff’s own experience.

28


                                           CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 7 of 29 Page ID #:7




 1                                      JURISDICTION AND VENUE

 2           24.       This Court has original jurisdiction over the subject matter of this action pursuant

 3   to 28 U.S.C. § 1332(d)(2)(A) because: (i) members of the Class are citizens of a state different

 4   from that of Defendant Nissan; and (ii) aggregating the claims of individual Class members, the

 5   total matter in controversy exceeds the sum or value of $5,000,000, exclusive of interests and

 6   costs. Further, 28 U.S.C. § 1332(d)(5) does not apply because (i) Nissan is not a state, state

 7   official, or other governmental entity against whom the Court may be foreclosed from ordering

 8   relief, and (ii) the number of members of the Class in the aggregate exceeds 100..

 9           25.       This Court has personal jurisdiction over Nissan because Nissan has sufficient

10   minimum contacts with California, having intentionally availed itself of the California market so

11   as to render the exercise of jurisdiction over it by this District Court consistent with traditional

12   notions of fair play and substantial justice.

13           26.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

14   Nissan transacts business in this district, is subject to personal jurisdiction in this district, and

15   therefore is deemed to be a citizen of this district. Venue is also proper in this judicial district

16   because a substantial portion of the transactions and occurrences that form the basis of

17   Plaintiff’s action occurred in this county.

18                                                   PARTIES

19           27.       Plaintiff Bobby Harris (“Harris”) is, and at all times relevant hereto has been, a

20   resident and citizen of the State of California, County of Los Angeles.

21           28.       Nissan was and is, upon information and belief, a California corporation,

22   headquartered in Franklin, Tennessee, doing business in California.

23           29.       The true names and capacities of Defendants sued in this Complaint as Does 1

24   through 10, inclusive, are currently unknown to Plaintiff, and therefore Plaintiff sues such

25   Defendants by such fictitious names.

26           30.       Plaintiff is informed and believes, and thereon alleges, that DOES 1 through 10

27   were the partners, agents, owners, shareholders, managers, or employees of Nissan at all

28   relevant times.


                                              CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 8 of 29 Page ID #:8




 1          31.     Plaintiff is informed and believes, and on that basis alleges, that each of the

 2   fictitiously named Defendants was in some manner legally responsible for the actionable and

 3   unlawful actions, policies and practices as alleged herein. Plaintiff will amend this Complaint to

 4   set forth the true names and capacities of said Defendants, along with the appropriate charging

 5   allegations, when the same have been ascertained, as may be necessary. Each reference in this

 6   Complaint to “Nissan” or “Defendant” is also a reference to all Defendants sued as Does 1

 7   through 10.

 8          32.     Plaintiff reserves the right to expand, limit, modify, or amend these allegations at

 9   any time, based upon, inter alia, changing circumstances and/or new facts obtained during

10   discovery.

11                                        PLAINTIFF’S FACTS

12          33.     On May 23, 2017, Plaintiff purchased a used 2013 Nissan Juke, VIN

13   JN8AF5MR4DT224342 (the “Harris Vehicle”) from CarMax Auto Superstores California,

14   LLC, located in Torrance, California.

15          34.     At the time that Plaintiff purchased the Harris Vehicle, the Harris Vehicle had in

16   place the remainder of its new car warranty, including coverage pursuant to the California

17   emissions warranty.

18          35.     On August 17, 2018 at 68,664 miles, Harris took the Harris Vehicle to Puente

19   Hills Nissan (“Puente Hills”), because the check engine soon light came on. Puente Hills is a

20   Nissan factory authorized repair facility and is one of the locations that Nissan consumers are

21   supposed to take their vehicles in order for the vehicles to undergo repairs covered by the

22   Nissan warranty. Puente Hills performed an emissions system testing service. Puente Hills

23   found fault code P0087, low fuel pressure. Puente Hills determined that the fuel pump had an

24   internal defect, causing the fault. As a result, Puente Hills replaced the fuel pump. The fuel

25   pump that was replaced, and the fuel pump which is referenced in this complaint is the in tank

26   fuel pump, part # 17040-1KM0B, and any predecessor part which was subsequently revised by

27   Nissan. Nissan did not provide warranty coverage for the fuel pump under the California

28


                                           CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 9 of 29 Page ID #:9




 1   emissions warranty. The cost of the repair was $851.45, plus tax, some of which Plaintiff paid

 2   out-of-pocket.

 3          36.       The cost associated with the diagnosis and repairs relating to the fuel pump

 4   should have been covered and paid for by Nissan under the 7-year 70,000-mile California

 5   emissions warranty. This is because, pursuant to California Code of Regulations section

 6   2037(c), the fuel pump should have been identified as a high-priced emissions part, and the parts

 7   relating to that repair should have been covered under section 2037(c).

 8          37.       On February 13, 2020, counsel for Harris wrote Nissan relating to Nissan’s

 9   failure to cover the fuel pump as a high-priced emissions part. In a letter dated March 24, 2020,

10   Faegre and Drinker, Nissan’s counsel, responded that Nissan did not provide coverage because

11   Nissan does not consider a fuel pump to be an emissions related part. Nissan has taken the

12   position that there is no coverage for the Class Vehicles’ fuel pump under the California

13   emissions warranty.

14          38.       Plaintiff contends that the fuel pump in Class Vehicles is a part covered by the

15   California emissions warranty, because a defect in the fuel pump will cause the Class Vehicles

16   to fail a smog check, because a defect in the fuel pump will cause the check engine light to

17   illuminate, and because a defect in the fuel pump will increase the Class Vehicles’ regulated

18   emissions.

19          39.       On information and belief, Nissan’s failure to include the fuel pump as a covered

20   part under the California emissions warranty, and Nissan’s failure to identify the fuel pump as a

21   high-priced part, was an intentional omission by Nissan designed to limit Nissan’s warranty

22   exposure and is just one example of Nissan’s scheme to fail to properly and comprehensively

23   identify all of the parts that should be identified as warranted parts covered for 3-years or

24   50,000-miles under the California emission warranty, and as high-priced warranted parts and

25   covered for 7-years or 70,000 miles under the California emissions warranty.

26          40.       Nissan’s application of the CCR to the fuel pump is incorrect. The details of

27   how Nissan actually applied the CCR formula with respect to the fuel pump are exclusively

28   within Nissan’s possession. Similarly, the information regarding what other parts satisfied the


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 10 of 29 Page ID #:10




  1   CCR requirements but were not identified by Nissan as emissions warranty parts and high-

  2   priced emissions warranty parts also is in the exclusive possession of Nissan.

  3          41.     When Nissan vehicles are presented to Nissan dealerships for repairs of defects

  4   which should be covered under the 3-year 50,000 emissions warranty or the 7-year 70,000-mile

  5   California emissions warranty, but are not identified by Nissan’s warranty booklets as being

  6   covered, Nissan refuses to provide coverage under the emissions warranty. As explained herein,

  7   Harris presented the Harris Vehicle to a Nissan authorized repair facility for repairs prior to the

  8   end of the 7-year 70,000-mile California emissions warranty period for high-priced emissions

  9   parts. Harris was wrongfully denied warranty coverage for the fuel pump, which should have

 10   been covered under the 7-year 70,000-mile California emissions warranty.

 11          42.     The reason that Plaintiff was charged for said repairs was not the result of an

 12   individual issue relating to the Puente Hills dealership, or an oversight by Puente Hills in failing

 13   to identify the repairs as repairs that should have been covered under the 7-year 70,000-mile

 14   California emissions warranty. Rather, Plaintiff was charged for said repairs because of Nissan’s

 15   uniform and systematic business practice of intentionally refusing to identify in the Nissan

 16   warranty booklet, and in resources provided to its dealerships, all of the parts that should be

 17   identified as high-priced warranted parts under California law in order to limit the amount of

 18   warranty claims paid by Nissan.

 19          43.     CCR section 2037(c)(1)(B) regarding “High-priced Warranty Parts” requires

 20   Nissan to identify the “high-priced warranted parts . . . which have an individual replacement

 21   cost at the time of certification exceeding the cost limit defined in section (c)(3).”

 22          44.     Nissan intentionally failed to identify all said components in order to reduce the

 23   amount of money that Nissan spends on warranty-related repairs. If Nissan complied with

 24   California law and properly identified all parts as high-priced warranted parts that should be

 25   identified as such, then Nissan dealerships would properly provide warranty coverage for said

 26   high-priced warranted parts.

 27

 28


                                             CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 11 of 29 Page ID #:11




  1          45.     Nissan’s conduct violates California’s unfair business practices statute,

  2   California Business and Professions Code section 17200, et seq. (the “UCL”), and violates the

  3   Consumers Legal Remedies Act, Civil Code section 1750, et seq.

  4          46.     Plaintiff and other members of the Class have suffered damage as a result of

  5   Nissan’s wrongful conduct.

  6          47.     On February 13, 2020, pursuant to California Civil Code Section 1782, counsel

  7   for Plaintiff sent Nissan a letter, notifying Nissan in writing of Plaintiff’s claims under the

  8   Consumers Legal Remedies Act relating to said Nissan warranty concealment. Said letter

  9   provided Nissan with an opportunity to take actions to remedy said unlawful practices.

 10   Specifically, the letter indicated that Nissan wrongfully failed to identify the fuel pump relating

 11   to the Harris Vehicle being a high-priced emissions part, having a 7-year 70,000-mile California

 12   emissions warranty, and failed to provide said coverage.

 13          48.     On March 24, 2020, Nissan’s counsel sent a letter in response, indicating, “Mr.

 14   Harris’ claim that the fuel pump is an emissions-related part is incorrect.”

 15    THE FUEL PUMP IN CLASS VEHICLES IS A HIGH-PRICED WARRANTED PART

 16          49.     All 2011-2017 Nissan Juke vehicles when sold new came with fuel pumps, part

 17   number 17040-1KM0B. The fuel pumps are emissions related parts. This is because when the

 18   fuel pumps fail, they cause the check engine light to illuminate, the failure will cause a vehicle

 19   to fail a smog check, and the failure will cause an increase in emissions regulated by the State of

 20   California, such as CO2 and other Greenhouse gases. Furthermore, the cost of parts and labor to

 21   diagnose and repair a defective fuel pump exceeds the high cost limit. Thus, the fuel pump in

 22   Class Vehicles should have been classified by Nissan as a high-priced warranty part entitled to

 23   extended warranty coverage for 7-years 70,000-miles under the California High-Cost

 24   Emissions-Related Parts Warranty.

 25          50.     On June 8, 2010, CARB published Manufacturer’s Advisory Correspondence

 26   2010-1. The MAC concluded that the high-priced cost limit was $540.00 for applicable model

 27   year 2011 vehicles. Had Nissan conducted a proper analysis relating to the cost of parts and

 28   service to diagnose and replace the 2011 Nissan Juke’s fuel pump, Nissan would have


                                             CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 12 of 29 Page ID #:12




  1   concluded that the cost exceeded $540.00. Thus, the 2011 Nissan Juke’s fuel pump should have

  2   been designated as a high-priced warranted part, covered under the 7-year 70,000-mile

  3   warranty.

  4          51.       On September 2, 2011, CARB published Manufacturer’s Advisory

  5   Correspondence 2011-3. The MAC concluded that the high-priced cost limit was $550.00 for

  6   applicable model year 2012 vehicles. Had Nissan conducted a proper analysis relating to the

  7   cost of parts and service to diagnose and replace the 2012 Nissan Juke’s fuel pump, Nissan

  8   would have concluded that the cost exceeded $550.00. Thus, the 2012 Nissan Juke’s fuel pump

  9   should have been designated as a high-priced warranted part, covered under the 7-year 70,000-

 10   mile warranty.

 11          52.       On March 7, 2012, CARB published Manufacturer’s Advisory Correspondence

 12   2012-1. The MAC concluded that the high-priced cost limit was $570.00 for applicable model

 13   year 2013 vehicles. Had Nissan conducted a proper analysis relating to the cost of parts and

 14   service to diagnose and replace the 2013 Nissan Juke’s fuel pump, Nissan would have

 15   concluded that the cost exceeded $570.00. Thus, the 2013 Nissan Juke’s fuel pump should have

 16   been designated as a high-priced warranted part, covered under the 7-year 70,000-mile

 17   warranty.

 18          53.       On March 15, 2013, CARB published Manufacturer’s Advisory Correspondence

 19   2013-1. The MAC concluded that the high-priced cost limit was $580.00 for applicable model

 20   year 2014 vehicles. Had Nissan conducted a proper analysis relating to the cost of parts and

 21   service to diagnose and replace the 2014 Nissan Juke’s fuel pump, Nissan would have

 22   concluded that the cost exceeded $580.00. Thus, the 2014 Nissan Juke’s fuel pump should have

 23   been designated as a high-priced warranted part, covered under the 7-year 70,000-mile

 24   warranty.

 25          54.       On July 10, 2014, CARB published Manufacturer’s Advisory Correspondence

 26   2014-1. The MAC concluded that the high-priced cost limit was $590.00 for applicable model

 27   year 2015 vehicles. Had Nissan conducted a proper analysis relating to the cost of parts and

 28   service to diagnose and replace the 2015 Nissan Juke’s fuel pump, Nissan would have


                                           CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 13 of 29 Page ID #:13




  1   concluded that the cost exceeded $590.00. Thus, the 2015 Nissan Juke’s fuel pump should have

  2   been designated as a high-priced warranted part, covered under the 7-year 70,000-mile

  3   warranty.

  4          55.     On March 30, 2015, CARB published Manufacturer’s Advisory Correspondence

  5   2015-1. The MAC concluded that the high-priced cost limit was $600.00 for applicable model

  6   year 2016 vehicles. Had Nissan conducted a proper analysis relating to the cost of parts and

  7   service to diagnose and replace the 2016 Nissan Juke’s fuel pump, Nissan would have

  8   concluded that the cost exceeded $600.00. Thus, the 2016 Nissan Juke’s fuel pump should have

  9   been designated as a high-priced warranted part, covered under the 7-year 70,000-mile

 10   warranty.

 11          56.     On March 17, 2016, CARB published Manufacturer’s Advisory Correspondence

 12   2016-1. The MAC concluded that the high-priced cost limit was $600.00 for applicable model

 13   year 2017 vehicles. Had Nissan conducted a proper analysis relating to the cost of parts and

 14   service to diagnose and replace the 2017 Nissan Juke’s fuel pump, Nissan would have

 15   concluded that the cost exceeded $600.00. Thus, the 2017 Nissan Juke’s fuel pump should have

 16   been designated as a high-priced warranted part, covered under the 7-year 70,000-mile

 17   warranty.

 18          57.     While Nissan may contend that the manufacturer’s stated time or the “book time”

 19   to repair the fuel pump, combined with cost to Nissan for the part, is less than the high-priced

 20   thresholds established for 2011 through 2017, the book time does not reference the cost that

 21   consumers pay. The book time is no more than a guide for what Nissan has agreed to pay

 22   manufacturers for repairs performed under warranty, and most importantly, is not what retail

 23   consumers such as Harris actually are charged. The repair records relating to Harris’ repair

 24   indicated that the cost for parts and service to diagnose and repair the fuel pump was actually

 25   $834.37, plus tax.

 26          58.     With respect to the actual cost that Nissan paid for the parts, that information is

 27   in the exclusive control of Nissan. However, the actual cost of the parts and labor for

 28   completing the fuel pump repair to Plaintiff’s vehicle in 2018 was $834.37, excluding tax, based


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 14 of 29 Page ID #:14




  1   on the repair records. Accordingly, based on that amount, Plaintiff calculates that the cost of the

  2   parts and service to diagnose and repair the fuel pump in 2011 should have been no less than

  3   $600.00, calculated as follows: The United States Bureau of Labor and Statistics uses a

  4   Consumer Price Index Calculator to estimate how much a product will increase in price based

  5   upon inflation. The calculator can be found at, “https://data.bls.gov/cgi-bin/cpicalc.pl.” Using

  6   the repair date of August 2018 as the starting date, asking what the price of the good would have

  7   been in January 2010, and using the 2018 pretax cost of the parts and service of 834.37, the

  8   January 2010 cost that Nissan would have used as a projection to determine the 2011 cost would

  9   have been $717.03. Unless Nissan has engaged in price gouging relating to its parts, the parts

 10   component of parts and service amounts certainly should have been no less than $600.00 in

 11   2011, and only would have gone up thereafter. Thus, for model year 2011 through 2017 Nissan

 12   Juke vehicles, the fuel pump should have been designated as a high-priced emissions related

 13   part, and should have been covered for 7-years 70,000-miles under the California High-Cost

 14   Emissions-Related Parts Warranty.

 15          59.     By failing to provide a 3-year 50,000-mile California emissions warranty and by

 16   failing to provide a 7-year 70,000-mile California emissions warranty for high-priced parts,

 17   relating to the fuel pump, Nissan violated the UCL and CLRA.

 18                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

 19          60.     Plaintiff re-alleges and incorporates by reference each allegation set forth above.

 20          61.     Plaintiff brings this class action pursuant to Federal Rules of Civil Procedure

 21   Rules 23(a), (b)(2) and (b)(3) on behalf of himself and members of the Class as defined below.

 22          62.     Excluded from the Class are Defendant, and its subsidiaries and affiliates; its

 23   current and former officers, directors, and employees (and members of their immediate

 24   families); and the legal representatives, heirs, successors or assigns of any of the foregoing.

 25          63.     All claims alleged herein arise under California law for which Plaintiff seeks

 26   relief authorized by California law.

 27          64.     Plaintiff’s proposed class consists of and is defined as follows:

 28                  All persons in California who, within the last four years, have been


                                             CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 15 of 29 Page ID #:15



                     owners or lessees of Nissan MY 2011 through MY 2017 Juke
  1                  vehicles and who have paid for repairs and parts for the fuel pump
                     that should have been covered under Nissan’s “high-priced
  2                  warranted parts” 7-year 70,000-mile California emissions warranty
                     (the “Class”).
  3
             65.     Plaintiff reserves the right, based on further investigation and discovery, to
  4
      redefine or expand the Class and/or to add subclasses to include other high-priced warranted
  5
      parts. Further, per the terms of the warranty book, the “California Emission System Warranties
  6
      apply to vehicles registered in California, Connecticut, Delaware, Maine, Maryland,
  7
      Massachusetts, New Jersey, Oregon, Pennsylvania, Rhode Island, Vermont, and Washington.”
  8
      Therefore, Plaintiff reserves the right to expand the Class and/or to add classes to include the
  9
      same parts on vehicles registered in states other than California.
 10
             66.     As required by Fed. R. Civ. P. 23(a)(2) and (b)(3), there are questions of law and
 11
      fact common to the Class, and those common questions predominate over any questions
 12
      affecting only individual members. Among the common questions of law and fact include:
 13
             (a)     Whether Nissan has failed, and is failing, to comply with the California
 14
                     emissions warranty by failing to provide a 3-year 50,000-mile California
 15
                     emissions warranty coverage for the fuel pump and/or all parts that are defined as
 16
                     high-priced warranted parts pursuant to the CCR.
 17
             (b)     Whether Nissan has failed, and is failing, to comply with the California High-
 18
                     Cost Emissions-Related Parts Warranty by failing to provide a 7-year 70,000-
 19
                     mile California emissions warranty for the fuel pump and/or all parts that are
 20
                     defined as high-priced warranted parts pursuant to the CCR.
 21
             (c)     Whether Nissan has failed, and is failing, to identify for consumers and
 22
                     dealerships the fuel pump and/or all of the parts that should be identified as
 23
                     California emissions warranty parts, and thus covered by the 3-year 50,000-mile
 24
                     California emissions warranty.
 25
             (d)     Whether Nissan has failed, and is failing, to identify for consumers and
 26
                     dealerships the fuel pump and/or all of the parts that should be identified as high-
 27

 28


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 16 of 29 Page ID #:16




  1               priced warranted parts, and thus covered by the 7-year 70,000-mile California

  2               High-Cost Emissions-Related Parts Warranty.

  3         (e)   Whether Nissan’s conduct of failing to identify the fuel pump and/or all of the

  4               parts that should be identified as California emissions warranty parts and thus

  5               covered by the 3-year 50,000-mile California Emissions-Related Parts Warranty

  6               results in consumers suffering financial loss.

  7         (f)   Whether Nissan’s conduct of failing to identify the fuel pump and/or all of the

  8               parts that should be identified as high-priced warranted parts and thus covered by

  9               the 7-year 70,000-mile California High-Cost Emissions-Related Parts Warranty

 10               results in consumers suffering financial loss.

 11         (g)   Whether Nissan has engaged in, and is engaging in, unlawful and unfair business

 12               practices in violation of California Business & Professions Code section 17200,

 13               et seq. with regard to Nissan’s failure to identify the fuel pump and/or all of the

 14               other warranted parts that should be covered by the 3-year 50,000-mile

 15               California Emissions-Related Parts Warranty.

 16         (h)   Whether Nissan has engaged in, and is engaging in, unlawful and unfair business

 17               practices in violation of California Business & Professions Code section 17200,

 18               et seq. with regard to Nissan’s failure to identify the fuel pump and/or all of the

 19               high-priced warranted parts that should be covered by the 7-year 70,000-mile

 20               California High-Cost Emissions-Related Parts Warranty.

 21         (i)   Whether Plaintiff and Class members are entitled to injunctive relief regarding

 22               Nissan’s failure to identify the fuel pump and/or all of the warranted parts that

 23               should be covered by the 3-year 50,000-mile California Emissions-Related Parts

 24               Warranty.

 25         (j)   Whether Plaintiff and Class members are entitled to injunctive relief regarding

 26               Nissan’s failure to identify the fuel pump and/or all of the high-priced warranted

 27               parts that should be covered by the 7-year 70,000-mile California High-Cost

 28               Emissions-Related Parts Warranty.


                                         CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 17 of 29 Page ID #:17




  1          (k)     Whether Nissan has engaged in, and is engaging, in concealment relating to

  2                  Nissan’s failure to identify the fuel pump and/or all of the warranted parts that

  3                  should be covered by the 3-year 50,000-mile California Emissions-Related Parts

  4                  Warranty.

  5          (l)     Whether Nissan has engaged in, and is engaging, in concealment relating to

  6                  Nissan’s failure to identify the fuel pump and/or all of the high-priced warranted

  7                  parts that should be covered by the 7-year 70,000-mile California High-Cost

  8                  Emissions-Related Parts Warranty.

  9          (m)     Whether Nissan has violated and is violating the Consumers Legal Remedies

 10                  Act, Civil Code section 1750, et seq., with regard to Nissan’s failure to identify

 11                  the fuel pump and/or all of the warranted parts which should be covered by the 3-

 12                  year 50,000-mile California Emissions-Related Parts Warranty.

 13          (n)     Whether Nissan has violated and is violating the Consumers Legal Remedies

 14                  Act, Civil Code section 1750, et seq., with regard to Nissan’s failure to identify

 15                  the fuel pump and/or all of the high-priced warranted parts which should be

 16                  covered by the 7-year 70,000-mile California High-Cost Emissions-Related Parts

 17                  Warranty.

 18          (o)     The appropriate amount of restitution, or monetary penalties resulting from

 19                  Nissan’s violations of California law.

 20          67.     Numerosity: As required by Fed. R. Civ. P. 23(a)(1), the members of the Class

 21   are so numerous that joinder of all Class members would be unfeasible and impractical, and the

 22   resolutions of their claims through the procedure of a class action will be of benefit to the

 23   Parties and the Court. The membership of the entire Class is unknown to Plaintiff at this time;

 24   however, the Class is estimated to be greater than one hundred (100) individuals and the identity

 25   of such membership is readily ascertainable by inspection of Defendant’s records.

 26          68.     Typicality: As required by Fed. R. Civ. P. 23(a)(3), Plaintiff’s claims are typical

 27   of the claims of all Class members since Plaintiff and all members of the Class suffered

 28   damages as result of Defendant’s concealment and wrongful conduct set forth herein.


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 18 of 29 Page ID #:18




  1          69.     Adequacy: As required by Fed. R. Civ. P. 23(a)(4), Plaintiff will fairly and

  2   adequately protect the interests of the members of the Class. Plaintiff has no interests adverse or

  3   antagonistic to those of the Class and has retained counsel competent and experienced in class

  4   action litigation who will zealously prosecute this matter on behalf of the Class to its conclusion

  5          70.     Superiority: As required by Fed. R. Civ. P. 23(b)(3), the nature of this action

  6   makes the use of class action adjudication superior to other methods. A class action will

  7   achieve economies of time, effort, and expense as compared with separate lawsuits, and will

  8   avoid inconsistent outcomes because the same issues can be adjudicated in the same manner and

  9   at the same time for the entire class.

 10          71.     Defendant keeps extensive computerized records of its customers. Defendant has

 11   one or more databases through which a significant majority of Class members may be identified

 12   and ascertained, and it maintains contact information, including email and home mailing

 13   addresses, through which notice of this action could be disseminated in accordance with due

 14   process requirements.

 15          72.     Class certification of Plaintiff’s claims is also appropriate pursuant to Fed. R.

 16   Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable

 17   to Plaintiff and the Class, making appropriate both declaratory and injunctive relief with respect

 18   to Plaintiff and the Class.

 19                        TOLLING OF THE STATUTE OF LIMITATIONS

 20          73.     Nissan has actively engaged in misleading, and dishonest conduct relating to its

 21   failure to properly identify the fuel pump as an emissions related parts covered under the 3-year

 22   50,000-mile warranty and as a high-priced warranted part covered under the 7-year 70,000-mile

 23   California emissions warranty. Despite acting diligently, Plaintiff and the Class cannot be

 24   reasonably expected on their own to learn or discover what parts and repairs should be identified

 25   as high-priced and covered said California emissions warranties. Therefore, the discovery rule is

 26   applicable to the claims asserted by Plaintiff and members of the Class, and the statute of

 27   limitations for bringing the claims set forth herein should be tolled.

 28


                                               CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 19 of 29 Page ID #:19




  1             74.   Nissan has actual and constructive knowledge that it is violating California law

  2   by failing to identify the fuel pump as a California emissions part covered by the 3-year 50,000-

  3   mile warranty and as a high-priced warranted part, covered by the 7-year 70,000-mile California

  4   emissions warranty. Nissan has concealed from Plaintiff and members of the Class that Nissan

  5   is violating California law as set forth herein.

  6             75.   Any applicable statute of limitation is tolled by Nissan’s knowledge, active

  7   concealment, and wrongful conduct set forth herein. Nissan is further estopped from relying on

  8   any statute of limitation defense because of its concealment set forth herein.

  9                                     FIRST CLAIM FOR RELIEF

 10                           Violation of California Unfair Competition Law

 11                               (Cal. Bus. & Prof. Code §§ 17200, et seq.)

 12             76.   Plaintiff re-alleges and incorporates by reference each allegation set forth above.

 13             77.   California Business and Professions Code section 17200, et seq. (the “UCL”)

 14   prohibits “any unlawful, unfair or fraudulent business act or practice.” Nissan has committed

 15   acts of unfair competition proscribed by the UCL, including the acts and practices alleged

 16   herein.

 17             78.   The UCL imposes strict liability. Plaintiff need not prove that Nissan

 18   intentionally or negligently engaged in unlawful or unfair business practices – only that such

 19   practices occurred.

 20             79.   Nissan is a “person” as defined by Business & Professions Code § 17201.

 21             80.   As a direct and proximate result of Nissan’s acts and practices in violation of the

 22   UCL, Plaintiff and members of the Class have suffered injury in fact and lost money or property

 23   as set forth above and will continue to do so.

 24                                             Unlawful Prong

 25             81.   A business practice is “unlawful” under the UCL if it is forbidden by law or

 26   regulations, including standard of professional conduct.

 27             82.   The violation of any law or regulation may serve as the predicate for a violation

 28   of the “unlawful” prong of the UCL.


                                             CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 20 of 29 Page ID #:20




  1           83.    Nissan failed to comply with the California Emissions Warranty requirements

  2   pursuant to the CCR by failing to provide 3-year 50,000-mile warranty coverage, and 7-year

  3   70,000-mile warranty coverage for the fuel pump installed in Class Vehicles. The California

  4   Emissions Warranty applies to all Class Vehicles. 13 CCR 2037(a). Pursuant thereto,

  5   manufacturers must warrant for 3 years or 50,000 miles that vehicles conform with

  6   the California Air Resources Board regulations, and are free from defects which cause the

  7   failure of a warranted part to perform as described in the application for certification, including

  8   defects which would cause the vehicle's on-board diagnostic malfunction indicator to illuminate.

  9   13 CCR 2037(b)(1)-(2). The vehicle manufacturer is Nissan, which is the manufacturer granted

 10   certification for the Class Vehicles. 13 CCR 2035(c)(5). The fuel pump is a warranted part. The

 11   warranty period shall be 7 years or 70,000 miles for high-priced warranted parts. 13 CCR

 12   2037(b)(3). High-priced parts warranted parts are those parts which, when taking into

 13   consideration the cost to diagnose, replace and pay for the failed part, exceed the cost limit

 14   defined in 13 CCR 2037(c)(3). CARB published memos which calculated the cost limit for

 15   model years 2011 through 2017. Although the fuel pump exceeded the cost limit for model

 16   years 2011-2017, Nissan has failed to provide 7-year 70,000-mile warranty coverage for the fuel

 17   pump for model years 2011 and 2017. The failure has resulted in damage to Plaintiff and

 18   members of the Class. Furthermore, Nissan has failed to even designate the fuel pump as an

 19   emissions part, thus Nissan has failed to provide even 3-year 50,000-mile coverage for the fuel

 20   pump.

 21           84.    Moreover, while Plaintiff does not yet know the specific information that Nissan

 22   did or did not provide to CARB with respect to the fuel pump for Class Vehicles, on

 23   information and belief, Nissan did not designate the part as an emissions related part, and did

 24   not designate the fuel pump as a high-priced warranted part that should be covered by the 7-year

 25   70,000-mile California High-Cost Emissions-Related Parts Warranty. Thereby, Nissan was able

 26   to avoid identifying the fuel pump as an emission related part and as a high-priced warranted

 27   part in the warranty books for the Class vehicles, which purports to identify all parts covered

 28   under the 3-year 50,000-mile California emissions warranty and the 7-year 70,000-mile high-


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 21 of 29 Page ID #:21




  1   priced California emissions warranty. Thus, Nissan’s violation of the CCR directly affected

  2   communications with consumers. By violating the CCR, Nissan was able to avoid disclosing in

  3   the warranty books that the fuel pump is a high-priced warranted part.

  4             85.   Nissan’s conduct also violates the unlawful prong of the UCL in that Nissan has

  5   violated the CLRA as further alleged below.

  6             86.   Nissan’s acts of unlawful competition as set forth above present a continuing

  7   threat and will persist and continue to do so unless and until this Court issues appropriate

  8   injunctive relief. Plaintiff also seeks attorneys’ fees and costs pursuant to, inter alia, C.C.P. §

  9   1021.5.

 10                                              Unfair Prong

 11             87.   Nissan’s conduct violates the unfair prong of the UCL.

 12             88.   An act or practice is unfair if the consumer injury is substantial, is not

 13   outweighed by any countervailing benefits to consumers or to competition and is not an injury

 14   the consumers themselves could reasonably have avoided. An act or practice also is unfair if it

 15   offends an established public policy or is immoral, unethical, oppressive, unscrupulous or

 16   substantially injurious to consumers. An act or practice also is unfair if Plaintiff’s claims are

 17   “tethered” to specific constitutional, statutory or regulatory provisions. Nissan’s conduct

 18   violates all of these definitions.

 19             89.   As alleged above, Nissan engages and has engaged in a systematic business

 20   practice of intentionally failing to identify in its warranty booklet at the time of distribution, and

 21   in resources provided to its dealerships, numerous parts that Nissan is obligated to identify as

 22   warranted parts and high-priced warranted parts by operation of law, including specifically the

 23   fuel pump in Class Vehicles. Nissan does this in an effort to reduce the amount of money that

 24   Nissan spends on warranty-related repairs knowing that it would be very difficult if not

 25   impossible for most consumers to discover this unlawful conduct. If Nissan complied with

 26   California law and properly identified the fuel pump and all other California emissions related

 27   parts and parts as warranted parts and high-priced warranted parts that should be identified as

 28


                                             CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 22 of 29 Page ID #:22




  1   such, then Nissan dealerships would properly provide warranty coverage for said emissions

  2   related parts and high-priced warranted parts.

  3           90.     Further, Nissan’s conduct is unfair because it intentionally refuses to provide

  4   warranty coverage for the fuel pump for the sole purpose of wrongfully limiting its warranty

  5   claims, with no regard for the fact that the public is being forced to pay for repairs which should

  6   be covered under the California emissions warranty. Plaintiff and members of the Class have

  7   suffered injury in fact and lost money or property as a result of Nissan’s unfair business acts and

  8   practices as set forth in detail.

  9           91.     Nissan’s failure to properly identify the fuel pump and/or all parts as warranted

 10   emissions parts and high-priced warranted parts that should be identified as such, is a uniform,

 11   systematic, and intentional business practice on the part of Nissan to minimize the amount of

 12   money that Nissan has to pay out in warranty claims. This conduct violates California law.

 13           92.     As a direct and proximate result of Nissan’s acts and practices in violation of the

 14   UCL, Plaintiff and members of the Class have paid out of pocket to repair or replace the fuel

 15   pump and/or other parts that should have been covered under either the 3-year 50,000-mile

 16   emissions warranty or the 7-year 70,000-mile California emissions warranty. Forcing

 17   consumers to pay out of pocket to repair or replace vehicle components that should be covered

 18   under warranty is clearly unfair.

 19           93.     Nissan’s conduct does not benefit consumers or competition. Plaintiff and

 20   members of the Class could not reasonably avoid the injury each of them suffered or will suffer,

 21   which injury is substantial. Nissan’s conduct only benefits Nissan, by Nissan wrongfully

 22   avoiding having to pay warranty claims which should be covered by the California emissions

 23   warranty.

 24           94.     The gravity of the consequences of Nissan’s conduct as described above

 25   outweighs the justification, motive or reason therefor, is immoral, unethical and unscrupulous.

 26           95.     Nissan’s conduct also offends established public policy that is tethered to

 27   legislatively declared policies as set forth in the laws detailed above, including California laws

 28


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 23 of 29 Page ID #:23




  1   and regulations regarding California’s Emission Control System Warranty Requirements, or is

  2   substantially injurious to the public, for the reasons set forth above.

  3          96.     To the extent that any definition of “unfair” requires a balancing test or weighing

  4   various factors, such an inquiry is fact intensive and requires a full factual record as to Nissan’s

  5   justification and motives for its conduct, and as to the impact of Nissan’s conduct on Plaintiff

  6   and Class members.

  7          97.     Nissan’s acts of unfair competition as set forth above present a continuing threat

  8   and will persist and continue to do so unless and until this Court issues appropriate injunctive

  9   relief. Plaintiff also seeks attorneys’ fees and costs pursuant to, inter alia, C.C.P. § 1021.5.

 10                                            Deceptive Prong

 11          98.     Plaintiff’s claim under this prong is predicated on omissions, not

 12   misrepresentations. While the warranty booklet for Class Vehicles claims to identify all of the

 13   parts covered under the 3-year 50,000-mile California emissions warranty and the 7-year

 14   70,000-mile California emissions warranty for high priced parts, the warranty book omits the

 15   fuel pump as a part that that should have been listed as covered by both the California emissions

 16   warranty and the California high-priced emissions warranty.

 17          99.     Nissan engages in a uniform and systematic business practice of intentionally

 18   failing to identify in the Nissan warranty booklet, and in resources provided to its dealerships,

 19   the fuel pump as a covered California emissions part and a high-priced warranted part. Nissan

 20   does this in an effort to intentionally conceal the identity of the parts which should be covered

 21   under the 3-year 50,000-mile California emissions warranty and the 7-year 70,000-mile

 22   California emissions warranty for high-priced emissions parts, and intentionally mislead

 23   consumers with regard to what parts are covered under said warranties. This is done by Nissan

 24   to reduce the amount of money that Nissan spends on warranty-related repairs. As warranted

 25   parts necessary for the operation of the Class Vehicles, the parts that Nissan failed to properly

 26   identify as warranted parts and high-priced relate to the central functionality of the Class

 27   Vehicles and are critical to the their operation. If Nissan complied with California law, and

 28   properly identified all parts as warranted parts and high-priced warranted parts which should be


                                             CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 24 of 29 Page ID #:24




  1   identified as such, then Nissan dealerships would properly provide warranty coverage for said

  2   high-priced warranted parts.

  3          100.    Nissan’s failure to properly identify the fuel pump as a warranted part and a

  4   high-priced warranted part is a systematic and intentional business practice on the part of Nissan

  5   to minimize the amount of money that Nissan has to pay out in warranty claims. This conduct

  6   violates California law.

  7          101.    Said conduct is likely to deceive an ordinary consumer as Nissan concealed this

  8   information from consumers and from Nissan’s dealerships, in an effort by Nissan to minimize

  9   the amount of money that Nissan has to pay out in warranty claims. One of the ways Nissan

 10   misleads consumers relates to the information that Nissan provides to consumers in the warranty

 11   booklet. Nissan intentionally omits information from the warranty booklet by intentionally

 12   failing to classify all of the warranted emissions parts which should be covered by the 3-year

 13   50,000-mile California emissions warranty and failing to classify all of the high-priced

 14   warranted parts as parts that should be covered under the 7-year 70,000-mile California

 15   emissions warranty.

 16          102.    In evaluating the repair costs to be charged, Plaintiff justifiably relied on

 17   Nissan’s representation in the warranty booklet that it would comply with the California

 18   emissions warranty and the California high-priced emissions warranty, and was deceived and

 19   suffered damage as a result of Nissan’s intentional and wrongful conduct.

 20          103.    Nissan is fully aware of its obligations pursuant to the CCR and purports to

 21   comply with them. However, in derogation if its legal obligations, Nissan willfully and

 22   intentionally conceals from consumers, and from the Nissan dealerships, the fuel pump as a part

 23   that should be covered as a California emissions part and a high-priced warranted part pursuant

 24   to the California emissions warranty, in order to reduce the amount of money that Nissan has to

 25   pay in warranty claims.

 26          104.    Nissan is and was under a duty to disclose to consumers and to its dealerships

 27   that the fuel pump and/other parts that are required to be covered under the 3-year 50,000-mile

 28


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 25 of 29 Page ID #:25




  1   California emissions warranty and the 7-year 70,000-mile California emissions warranty for

  2   high-priced emissions parts.

  3          105.    Nissan is and was further under a duty to disclose to consumers and to its

  4   dealerships all of the parts which it is required to cover under the 3-year 50,000-mile California

  5   emissions warranty and the 7-year 70,000-mile California emissions warranty because:

  6          (1)     Nissan is and was in a superior position to know the true state of facts about the

  7                  duration of the California emissions warranties and which parts should be

  8                  covered as high-priced warranted parts;

  9          (2)     Nissan has made partial disclosures about the extent of the California emissions

 10                  warranty;

 11          (3)     Nissan has actively concealed and failed to identify all of the parts that are

 12                  covered under the California emissions warranties; and

 13          (4)     Members of the Class, including Plaintiff, have suffered actual loss due to

 14                  Nissan’s concealment and false representations.

 15          106.    The facts concealed and not disclosed by Nissan to Plaintiff and members of the

 16   Class are material. Had Plaintiff and members of the Class known the true extent of the

 17   California emissions warranty, and had Nissan been truthful to its dealerships and members of

 18   the Class with regard to identifying all of the parts and repairs that are covered under the

 19   California emissions warranty, as well as the extent of the California emissions warranty,

 20   Plaintiff and members of the Class would have been able to avoid spending money in order to

 21   repair Nissan vehicles sold and leased in California. As a result, Plaintiff and members of the

 22   Class have suffered damage.

 23          107.    In order to minimize the amount of money that Nissan spends on warranty

 24   related repairs, Nissan continues to conceal that the fuel pump is a part covered under the

 25   California emissions warranty for 3-years 50,000-miles, and that the part is a high-priced

 26   warranted part that should be covered under the 7-year 70,000-mile California emissions

 27   warranty.

 28


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 26 of 29 Page ID #:26




  1          108.    Furthermore, Nissan has refused to, and continues to refuse to provide 3-year

  2   50,000-mile California emissions warranty coverage, and 7-year 70,000-mile California

  3   emissions warranty coverage relating to all repairs for the fuel pump which should be covered

  4   under said warranties pursuant to California law. This refusal is intentional, willful, unfair, and

  5   unlawful.

  6                                   SECOND CLAIM FOR RELIEF

  7                       Violation of California Consumers Legal Remedies Act

  8                                   (Cal. Civil Code §§ 1750, et seq.)

  9          109.    Plaintiff re-alleges and incorporates by reference each allegation set forth above.

 10          110.    Nissan has violated Section 1770 of the California Consumers Legal Remedies

 11   Act, Cal. Civ. Code Section 1750, et seq. (the “CLRA”). The violation results from Nissan’s

 12   failure to keep its promise to the State of California, and members of the Class, including

 13   Plaintiff, that it would honor the terms of the Nissan warranty, and by doing so, that it would

 14   honor the terms of the CCR. Furthermore, the warranty booklet provided by Nissan to

 15   consumers, including Plaintiff, specifically references the California emissions warranty, and

 16   both inferentially and specifically represents that it will honor the terms of the CCR, however

 17   Nissan has refused, and continues to refuse to honor the terms of the CCR, as stated herein.

 18          111.    Plaintiff is a consumer who was wrongfully required to pay for repairs which

 19   should have been paid for by Nissan pursuant to the CCR. The Harris Vehicle was presented by

 20   Plaintiff for repairs at a Nissan authorized repair facility, in compliance with the terms and

 21   conditions of the Nissan warranty. The Harris Vehicle required repairs which should have been

 22   covered pursuant to the CCR, based upon the Harris Vehicle’s mileage and age. Nissan

 23   wrongfully failed and refused to pay for the warranty repairs due to the unlawful pattern and

 24   practice set forth herein. Thus, Plaintiff suffered damage.

 25          112.    Nissan engages in a systemic pattern of denying warranty claims under the CCR

 26   relating to emission warranted and high-priced warranted parts. Nissan knows that it is violating

 27   the terms of the CCR, however Nissan intentionally violates the CCR in order to save money.

 28   Plaintiff and members of the Class have presented Nissan vehicles to Nissan authorized repair


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 27 of 29 Page ID #:27




  1   facilities for repairs that should have been covered under the CCR, but coverage has been

  2   wrongfully denied to them. Plaintiff and members of the Class are generally unaware of the

  3   terms and scope of the CCR, thus Nissan is able to get away with said wrongful conduct. As a

  4   result, Plaintiff and members of the Class have suffered damage. Plaintiff brings this claim on

  5   behalf of himself and the Class.

  6             113.   Nissan’s conduct in warranting, advertising, leasing, selling and distributing

  7   vehicles in the State of California, while at the same time knowingly and wrongfully failing to

  8   honor the terms of the CCR, constitutes the following violations of Section 1770:

  9             (a)    Nissan represents and has represented that the vehicles sold and leased in the

 10                    State of California have characteristics or benefits which they did not have (in

 11                    violation of Section 1770(a)(5));

 12             (b)    Nissan has falsely represented that the vehicles sold and leased in the State of

 13                    California were of a particular standard, quality, or grade when they were of

 14                    another (in violation of Section 1770(a)(7)); and,

 15             (c)    Nissan advertised the vehicles that have been sold and leased in the State of

 16                    California with the intent not to sell them as advertised (in violation of Section

 17                    1770(a)(9)).

 18             114.   Civil Code section 1780(a) provides that any consumer who suffers damage as a

 19   result of a violation of the CLRA may bring an action to recover: 1) actual damages, but in no

 20   case shall the total award of damages in a class action be less than $1,000; 2) an order enjoining

 21   the methods, acts, or practices; 3) restitution of property; 4) punitive damages; and 5) any other

 22   relief that the court deems proper.

 23             115.   Civil Code section 1781 provides that Plaintiff may pursue this case as a class

 24   action.

 25             116.   Plaintiff requests injunctive relief pursuant to Civil Code 1782(d).

 26             117.   Plaintiff is entitled to attorney fees pursuant to Civil Code section 1780(e).

 27                                         PRAYER FOR RELIEF

 28             WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, prays for


                                              CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 28 of 29 Page ID #:28




  1   relief and judgment against Nissan as follows:

  2           1.     Plaintiff, on behalf of himself and members of the Class, requests that the Court

  3   enter judgment against Nissan as follows:

  4                  (a)     An order certifying the proposed Class designating Plaintiff as named

  5   representative of the Class, and designating the Plaintiff’s Counsel as Class Counsel;

  6                  (b)     A declaration that Nissan is financially responsible for notifying all

  7   Class members about the wrongful conduct set forth herein;

  8                  (c)     An order enjoining Nissan from further deceptive distribution, sales, and

  9   lease practices, and to reimburse both Plaintiff and the Class for the money wrongfully paid

 10   by Plaintiff and members of the Class relating to repairs which should have been covered by

 11   Nissan under either the 3-year 50,000-mile California emissions warranty or the 7-year

 12   70,000-mile California emissions warranty for high-priced parts;

 13                  (d)     An award to Plaintiff and members of the Class of compensatory,

 14   exemplary, and statutory damages, including interest, in an amount to be proven at trial;

 15                  (e)     An award to Plaintiff and members of the Class of any repair costs they

 16   are owed;

 17                  (f)     A declaration that Nissan must disgorge, for the benefit of the Class, all

 18   or part of the ill-gotten profits it received as a result of the wrongful conduct set forth herein,

 19   or make full restitution to Plaintiff and members of the Class;

 20                  (g)     An award of attorneys’ fees and costs, as allowed by law;

 21                  (h)     An award of attorneys’ fees and costs pursuant to California Code of

 22   Civil Procedure § 1021.5;

 23                  (i)     An award of pre-judgment and post-judgment interest;

 24                  (j)     Leave to amend the Complaint to conform to the evidence produced at

 25   trial; and

 26                  (k)     Other relief as may be appropriate under the circumstances.

 27                                    DEMAND FOR JURY TRIAL

 28           Pursuant to Federal Rules of Civil Procure, Rule 38(b), Plaintiff hereby demands a trial


                                            CLASS ACTION COMPLAINT
Case 2:20-cv-06021-CJC-GJS Document 1 Filed 07/07/20 Page 29 of 29 Page ID #:29




  1   by jury as to all claims so triable.

  2   Dated: July 7, 2020                              Respectfully submitted,

  3                                                    POMERANTZ LLP
                                                       THE LAW OFFICE OF ROBERT STARR
  4

  5
                                                 By:
  6                                                           Jordan L. Lurie
                                                               Ari Y. Basser
  7                                                           Robert L. Starr
  8
                                                           Attorneys for Plaintiff
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


                                             CLASS ACTION COMPLAINT
